I concur in result with Mr. Justice Hydrick, but not in the reason set forth by him.
It seems to me that there was at that time no statute by which this claim could be paid. It seems to me that if a title is declared defective at the time of suit, that would not prevent the holder from curing the defects in his title and having it afterwards declared good. So, as there was no statute by which this claim could be paid, the judgment did not prevent the legislature from passing an act by which it could be paid, provided that act itself was not forbidden by the Constitution.
It seems to me that this act is forbidden by the Constitution and that art. III, sec. 30, forbids the payment of "anyclaim under any contract not authorized by law." I think that prohibits this very thing, to wit, the making of a contract "not authorized by law" at the time it was made and afterwards securing payment of the claim by a subsequent statute.
The Constitution says to public officials, your contracts made in excess of your authority shall not be paid.
This act says it shall be paid, and is, therefore, unconstitutional.
CIRCUIT JUDGES GARY, SHIPP, BOWMAN and MOORE concur in the opinion rendered by MR. JUSTICE FRASER. *Page 544